Title: John Adams to Abigail Adams, 10 June 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia June 10th. 1775
     
     Dr. Church has given me a Lotion, which has helped my Eyes so much that I hope you will hear from me oftener than you have done. Pray write me as often and particularly as possible. Send your Letters to the Care of the Committee of safety who will forward them. I long to know, how you fare, and whether you are often discomposed with Alarms. Guard yourself against them my Dear. I think you are in no Danger—dont let the groundless Fears, and fruitfull Imaginations of others affect you. Let me know what guards are kept—and who were principally concerned in the Battle at Grape Island as well as that at Chelsea. The Reputation of our Countrymen for Valour, is very high. I hope they will maintain it, as well as that for Prudence, Caution and Conduct.
     When I shall come home I know not. We have Business enough before Us to detain us, untill the 31. of next December. No Assembly ever had a greater Number of great Objects before them. Provinces, Nations, Empires are small Things, before Us.—I wish We were good Architects.
     Remember Me to my dear Brother and sister Cranch and to sister Betcy, to my Parent and yours, to my Children, and all. Bass sends his Duty to his father—is quite recovered. Furnival sends his Respects to Mr. Cranch and Family. Fenno prays to be remembered to Coll. Palmer, and wants some thing in the Army.
    